Ness, Justice
(dissenting) :
The uncontroverted facts of this case, the antiquity of the original 1839 statute and the present day needs of society compel me to dissent.
This is a declaratory judgment action by the Sheriff of Newberry County against the County of Newberry, the County Administrator, and members of the County Council. The question presented is whether the detention area of a multi-purpose law enforcement facility is a “jail” within *641the meaning of Sections 24-5-10, et seq., Code of Laws of South Carolina (1976), thereby giving the county sheriff authority over the area.
I would affirm the order of the lower court dismissing the complaint. Simply because a sheriff places his prisoners in the detention center of such a complex does not transform it into a “jail” as contemplated by the above Code Sections.
The Newberry County Jail was demolished in 1972. The Newberry County Law Enforcement Complex, completed in 1975, is a multi-purpose facility containing the Sheriff’s department, offices of the city police, the Newberry County Civil Defense, a communications center, a magistrate’s office, and a courtroom. It also contains an area used for the detention of prisoners. This controversy arose when appellant, upon assuming office as Sheriff, appointed a jailer whom respondents refused to recognize.
The Sheriff asserts Code Sections 24-5-10, et seq., give him custody of the jail of Newberry County; authorize him to appoint a jailer; and render him responsible for the safekeeping of any person delivered to the jail. Respondents’ position is that the Newberry County Law Enforcement Complex is not a “jail,” and the correctional officers are not “jailers” but are employees of the County Administrator.
The Code Sections relied on by appellant were enacted in 1839 to establish minimum standards for the keeping of a county jail. 1839, XI, 48, § 42. I would hold them inapplicable to a modern, multi-purpose facility such as the Newberry County Law Enforcement Complex.
I am unpersuaded by the Sheriff’s claim that he would be held personally responsible for the safety of any person delivered to the detention center. Code Section 24-5-10 imposes liability on the Sheriff for his appointed jailer. My conclusion that the Sheriff is without authority to appoint a jailer for the Newberry County Law Enforcement Complex eliminates any potential liability on his part. Further*642more, the county council has agreed to indemnify the Sheriff for any damages he might sustain as a result of any misfeasance or malfeasance by an employee of the county administrator.
Code Sections 24-5-10, et seq., should not be expanded to apply to modern county law enforcement complexes.
I would affirm.
Littlejohn, J., concurs.